      Case 4:17-cv-00516-LCB-JEO Document 87 Filed 03/08/19 Page 1 of 2                  FILED
                                                                                2019 Mar-08 AM 10:46
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

JOHN THOMAS MILLER                     )            Case Nos. 4:17-cv-00180
MICHAEL MCGREGOR                       )                      4:17-cv-00593
MICHAEL TOWNSEL                        )                      4:17-cv-00516
                                       )
      Plaintiffs,                      )      Consolidated for Discovery Before
                                       )      Magistrate Judge John E. Ott
                                       )
KIM THOMAS, et al.,                    )      Hon. Judge Liles C. Burke
    Defendants.                        )


                          STIPULATION OF DISMISSAL


      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all parties, by
and through their counsel, stipulate that all of Plaintiff Michael Townsel’s claims
against Defendant State of Alabama are hereby dismissed with prejudice, with the
respective parties to bear their own costs.


Respectfully submitted,

                                       /s/ Ruth Brown
                                       Ruth Brown
                                       One of Plaintiffs’ Attorneys


Ruth Zemel Brown
Roshna Bala Keen
Theresa Kleinhaus
Rachel Brady
Megan Pierce
LOEVY & LOEVY
311 N. Aberdeen Third Floor
Chicago, IL 60607
Email: Tess@loevy.com
      Case 4:17-cv-00516-LCB-JEO Document 87 Filed 03/08/19 Page 2 of 2




                                       /s/ Robert Northcutt
                                       Robert F. Northcutt (ASB-9358-T79R)
                                       W. Allen Sheehan (ASB-7274-L69S)
                                       C. Richard Hill, Jr. (ASB-0773-L72C)
                                       Counsel for Defendants

CAPELL & HOWARD, P.C.
Post Office Box 2069
Montgomery, AL 36102-2069
Bob.Northcutt@chlaw.com
Rick.Hill@chlaw.com


                                       /s/ Bart Harmon
                                       Bart G. Harmon (ASB-4157-R61B)
                                       Counsel for Defendants


                         CERTIFICATE OF SERVICE

       I, Ruth Brown, an attorney, certify that on March 8, 2019, I served the
foregoing Plaintiffs’ Stipulation of Dismissal upon on all counsel of record via
electronic filing.



                                       /s/ Ruth Brown
